I am unable to concur in some of the views expressed in the majority opinion.
It is my opinion that a freeholder is one who holds the immediate beneficial ownership interest, legal or equitable, in the fee simple title to real estate, regardless of the character of the real estate and that, therefore, the fee simple owner of a homestead is a freeholder, although such homestead real estate is by the terms of the Constitution exempt from taxation.
Section 6, Article IX, of the. Constitution, inter alia,
provides:
"The Legislature shall have power to provide for issuing State bonds only for the purpose of repelling invasion or suppressing insurrection, and the counties, districts or municipalities of the State of Florida shall have power to issue bonds only after the same shall have been approved by a majority of the votes cast in an election in which a majority of the freeholders who are qualified electors residing in such counties, districts or municipalities shall participate."
This is the supreme law of the land solemnly adopted by the people. The language of the Constitution does not limit the duty to vote in bonds elections to those qualified electors who are "taxpaying" freeholders, but it provides that a majority of the freeholders who are qualified electors must participate in the election, or else the election is of no avail. *Page 440 
See Lersch v. Board of Public Instruction of the County of Orange, 121 Fla. 621, 164 So. 281, where we said:
"The mere fact that a freeholder has his homestead exempt to the value of $5,000.00 in nowise changes his status as a 'freeholder' and being so would not affect his right to vote in such elections."
It is of no moment that we may think to allow non-taxpaying freeholders to participate in such election is unfair. The Constitution is clear and courts are bound to follow its provisions.
                          ON REHEARING